1
2
3
4
5
6
7
8
9
                       UNITED STATES DISTRICT COURT
10
11                    CENTRAL DISTRICT OF CALIFORNIA
12
13   JOHN GUMMOE, an individual,          )   Case No.: 2:19-cv-00840 JAK (MRW)
                                          )
14                                        )
                        Plaintiff,        )   ORDER RE STIPULATION FOR
15                                        )   DISMISSAL WITH PREJUDICE AS
                                          )
16   v.                                   )   TO DEFENDANT STEVEN AMES
                                          )   BROWN
17                                        )
     WARNER-TAMERLANE                     )
18   PUBLISHING CORP., a California       )   JS-6
                                          )
19   corporation; ARTISTS RIGHTS          )
     ENFORCEMENT CORP., a New York )
20   corporation; STEVEN AMES BROWN,))
21   an individual; and DOE 1 through DOE )
     20, inclusive,                       )
22                                        )
                                          )
23                      Defendants.       )
                                          )
24
25
          In accordance with the stipulation between Plaintiff John Gummoe and
26
     Defendant Steven Ames Brown, the Court hereby APPROVES the Stipulation.
27
28
1    This action is dismissed, with prejudice (as to defendant Steven Ames Brown
2    only), with each party to bear his own costs and attorneys’ fees.
3          In light of all Defendants having been dismissed, this case is closed.
4
5          IT IS SO ORDERED.

6
7    Dated: March 28, 2019                  __________________________________
                                            JOHN A. KRONSTADT
8
                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
